DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

Previous Claim Rejections - 35 USC § 101 to Claim 3 is withdrawn in view of Applicant’s amendment filed on 05/16/2022.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6+ of the 05/16/2022 Remarks that Matsuoka fails to disclose location update criteria comprising location changes of the one or more media devices; and device operation information comprising a shooting angle for a camera.
In response to argument, Examiner respectfully disagrees.  Matsuoka discloses all of the occupants (e.g., individuals who live in the home) may register their device 166 with the smart-home environment 100.  Such registration may be made at a central server to authenticate the occupant and/or the device as being associated with the home and to give permission to the occupant to use the device to control the smart devices in the home. An occupant may use their registered device 166 to remotely control the smart devices of the home, such as when the occupant is at work or on vacation.  The user/occupant is able to remotely interact with the smart-home device from a specific location such as from home, work, vacation etc.  Therefore, Matsuoka discloses location update criteria comprising location changes of the one or more media devices.
Matsuoka further discloses in paragraph 0120, fig. 6 (118); the camera 118 is positioned within the sleep environment 604 such that a live video feed of the infant 602 can be captured. Some embodiments may include automatic pan/tilt mounts that use computer vision algorithms to automatically train the camera 118 on the infant 602 such that the infant 602 can be located anywhere in the sleep environment 604 and still be monitored by the camera 118.  Therefore, Matsuoka discloses device operation information comprising a shooting angle for a camera.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (U.S. Pub. No. 2019/0200872) in view of Baek et al. (U.S. Pub. No. 2018/0317157).

Regarding claim 1, Matsuoka et al. discloses a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor, cause the processor to perform a method for a live media production function (LMPF) over a wireless network, the method comprising (see paragraph 0067 and figs. 1, 2B):
configuring the LMPF as an application function to provide a live media production service over the wireless network to remotely control and acquire media data from one or more media devices (see paragraphs 0051, 0052; An occupant may use their registered device 166 to remotely control the smart devices of the home, such as when the occupant is at home, work or on vacation.  Paragraph 0115 also discloses using camera 118 with its high-resolution live video feed to monitor the sleep of a subject in a smart-home environment);
providing, in the wireless network, deployment settings and device configuration information corresponding to the one or more media devices (see paragraph 0052; occupants (e.g., individuals who live in the home) may register their device 166 with the smart-home environment 100); and 
initiating a request for providing the device configuration information corresponding to a monitoring event and a monitoring report, wherein the device configuration information comprises monitoring event information including (see paragraphs 0117-0128, figs. 6, 7; monitoring sleep activity of an infant in a crib, determining whether infant’s sleep is interrupted, infant has fever detected by infant 602 within its field-of-view and pan/tilt/zoom the camera 118.  Fig. 19 discloses Fig. 19 discloses reporting/alerting observed condition regarding live video of infant):
location update criteria comprising location changes of the one or more media devices (see paragraph 0052; all of the occupants (e.g., individuals who live in the home) may register their device 166 with the smart-home environment 100.  Such registration may be made at a central server to authenticate the occupant and/or the device as being associated with the home and to give permission to the occupant to use the device to control the smart devices in the home. An occupant may use their registered device 166 to remotely control the smart devices of the home, such as when the occupant is at work or on vacation.  The user/occupant is able to remotely interact with the smart-home device from a specific location such as from home, work, vacation etc.) and 
device operation information comprising a shooting angle for a camera (see paragraph 0120, fig. 6 (118); the camera 118 is positioned within the sleep environment 604 such that a live video feed of the infant 602 can be captured. Some embodiments may include automatic pan/tilt mounts that use computer vision algorithms to automatically train the camera 118 on the infant 602 such that the infant 602 can be located anywhere in the sleep environment 604 and still be monitored by the camera 118).
However, Matsuoka et al. is silent as to providing information to a policy control function (PCF).
Baek et al. (U.S. Pub. No. 2018/0317157) discloses providing information to a policy control function (PCF) (see abstract and paragraphs 0017, 0018, 0021, 0121).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Matsuoka et al. with the teachings of Baek et al., the motivation being to integrate with AMF for access and mobility policy, and with SMF for session management policy. 
. 
Regarding claim 2, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 1).  Matsuoka et al. discloses processing the monitoring report comprising reporting information received from the one or more media devices through the server (see paragraph 0182 and fig. 19).  Li et al. discloses PCF (see paragraphs 0034, 0114, 0182, 204).

Regarding claim 3, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 2).  Matsuoka et al. discloses wherein the monitoring report comprises an indication of a triggered monitoring response action when a monitoring criteria of the monitoring event is met by the one or more media devices (see figs. 19-20).

Regarding claim 4, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 1).  Matsuoka et al. discloses wherein the system generates a request for a UE configuration update for the one or more media devices to configure the monitoring event, the monitoring report, and a monitoring response action wherein upon detection of a specified monitoring event at the one or more media devices the monitoring report is sent, and wherein the monitoring response action comprises an automation action executed by the one or more media devices (see figs. 19-20).  Li et al. discloses PCF (see paragraphs 0034, 0114, 0182, 204).

Regarding claim 5, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 1).  Matsuoka et al. discloses wherein the one or more media devices are selected from a group comprising an internet of things (IoT) device, a camera (see figs. 1, 5 (118)), and a sensor.

Regarding claim 6, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 1).  Matsuoka et al. discloses the device configuration information comprise a corresponding device location (see fig. 6; camera 118 located in infant’s room).  Li et al. discloses wherein the deployment settings and the device configuration information comprise a device identifier (ID) (see paragraph 0126).

Regarding claim 8, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 1).  Matsuoka et al. discloses wherein the LMPF comprises a physical or virtual network function in a control plane or a user plane to interface with the wireless network (see paragraphs 0030-0031, 0035, 0538), the method further comprising providing produced live media to one or more communication service consumers including at least one of a mobile network operator (MNO) and a third party service provider (see paragraph 0085).

Regarding claim 9, Matsuoka et al. discloses a method comprising:
remotely controlling and acquiring media data from one or more media devices for a live event (see paragraphs 0051, 0052; An occupant may use their registered device 166 to remotely control the smart devices of the home, such as when the occupant is at home, work or on vacation.  Paragraph 0115 also discloses using camera 118 with its high-resolution live video feed to monitor the sleep of a subject in a smart-home environment); and 
providing live media production function (LMPF) services of the live event through at least one application interface (API) towards the wireless network to request media acquisition service and device monitoring and reporting services (see paragraphs 0117-0128, figs. 1, 6, 7; monitoring sleep activity of an infant in a crib, determining whether infant’s sleep is interrupted, infant has fever detected by infant 602 within its field-of-view and pan/tilt/zoom the camera 118.  Fig. 19 discloses reporting/alerting observed condition regarding live video of infant.  The smart-home devices can work together in conjunction with other smart-home devices in the home to monitor, communicate and control the environment of the monitored subject), 
wherein the at least one API is to request for media acquisition service from the wireless network (see paragraphs 0051-0052), the device configuration comprising location changes of the one or more media devices (see paragraph 0052; An occupant may use their registered device 166 to remotely control the smart devices of the home, such as when the occupant is at work or on vacation.  The user/occupant is able to remotely interact with the smart-home device from a specific location such as from home, work, vacation etc.).
However, Matsuoka et al. is silent as to the request comprising a device configuration for the one or more media devices using a UE configuration procedure initiated by a policy control function (PCF) in the wireless network.
Baek et al. (U.S. Pub. No. 2018/0317157) discloses the request comprising a device configuration for the one or more media devices using a UE configuration procedure initiated by a policy control function (PCF) in the wireless network (see abstract and paragraphs 0017, 0018, 0121).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Matsuoka et al. with the teachings of Baek et al., the motivation being to integrate with AMF for access and mobility policy, and with SMF for session management policy. 
 

Regarding claim 10, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 9).  Matsuoka et al. discloses wherein the at least one API is to request for media acquisition service from the wireless network, the request comprising media parameters including media types (fig. 7), media compression types (considered as respective resolutions and/or frame rates), media related parameters (fig. 22), and a subscriber identifier (ID) of a communication service provider (considered as identifier (e.g., name) for the new subject) (see paragraphs 0075, 0124, 0156, 0191).  Li et al. discloses at least API (see paragraph 0083, 0191, 0195, 0200).

Regarding claim 12, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 11).  Matsuoka et al. discloses wherein the device configuration includes at least one of camera shooting angles, video resolutions (see paragraph 0075), and number of cameras.

Regarding claim 13, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 12).  Matsuoka et al. discloses at least one API is to request for device parameter adjustments for device configuration of the one or more media devices when conducting media acquisitions (see paragraph 0075).  

Regarding claim 14, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 13).  Matsuoka et al. discloses wherein the one or more media devices comprise at least one of cameras (see figs. 1, 5 (118)) and sensors.

Regarding claim 15, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 9).  Matsuoka et al. discloses wherein the one or more media devices are internet of things (IoT) devices, and wherein the at least one application is to process a request for configuration service for configuring a monitoring event, a monitoring report, and a monitoring response action towards the IoT devices via a UE configuration update procedure initiated by a function wherein upon detection of a specified monitoring event at the one or more media devices, the monitoring report is sent and the monitoring response action is an automation action executed by the one or more media devices (see figs. 12, 19-21, paragraphs 0181-0188).  Baek et al. discloses using at least one API and update procedure initiated by a policy control function (PCF) (see abstract and paragraphs 0017, 0018, 0121).

Regarding claim 16, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 9).  Matsuoka et al. discloses at least one API is to provide live media streaming services for the wireless network as a consumer with requested media types (fig. 7), media compression types (considered as respective resolutions and/or frame rates), media related parameters (fig. 22), and a subscriber identifier (ID) of a customer (considered as identifier (e.g., name) for the new subject) for the LMPF services (see paragraphs 0075, 0124, 0156, 0191).  

Regarding claim 17, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 16).  Matsuoka et al. discloses wherein the at least one API is to provide security parameters for live media provided to one or more operator as a consumer of the LMPF services, the security parameters including at least one of an integrity key, an encryption key, and an encryption algorithm (see paragraph 0081).

Regarding claim 18, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 16).  Baek et al. discloses wherein the at least one API is to provide access information including one or more of a live media server address and port number for providing the live media streaming services (see paragraphs 0150, 0158, 0197).

Regarding claim 19, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 9).  Matsuoka et al. discloses wherein the at least one API is to request service authentication and authorization for the wireless network to enable support of the LMPF services (see paragraphs 0052, 0081).

Regarding claim 20, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 19).  Matsuoka et al. discloses wherein the at least one API requests to enable the support of the LMPF services provided by the AF to one or more operator based on service agreements (see paragraph 0039).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. and Baek et al. as applied to claim 1 above, and further in view of Chuang et al. (U.S. Pub. No. 2015/0373258).

Regarding claim 7, Matsuoka et al. and Baek et al. discloses everything claimed as applied above (see claim 1).  Matsuoka et al. discloses wherein the device operation information includes shooting angle (see paragraph 0120, fig. 6 (118)), focus (see paragraph 0120), zoom in and out percentages (see paragraph 0129), and video pixel settings (see paragraphs 0062, 0130).
However, Matsuoka et al. and Li et al. are silent as to wherein the device operation information includes black or white balance.
Chuang et al. discloses wherein the device operation information includes black or white balance (see paragraph 0052).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Matsuoka et al. and Li et al. with the teachings of Chuang et al., the motivation being to specify image-capturing templates. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 1, 2022.